J-S88002-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

A.F.,                                          IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellant

                    v.

J.F.,

                         Appellee                  No. 2500 EDA 2016


                 Appeal from the Order Entered July 25, 2016
            In the Court of Common Pleas of Northampton County
            Domestic Relations at No(s): C-0048-CV-2012-11928

BEFORE: OLSON, RANSOM AND STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                       FILED DECEMBER 28, 2016

        A.F. (“Mother”), appeals from the July 25, 2016 order denying her

request to relocate with her three minor children. We vacate and remand.

        The factual background and procedural history of this case are as

follows.    The matrimonial union between Mother and J.F. (“Father”)

produced three children, G.E.F. (born April 2006), G.L.F. (born August

2008), and P.F. (born November 2010) (collectively “the Children”).     After

P.F.’s birth, the parties divorced.   Thereafter, the Honorable Anthony S.

Beltrami entered a custody order which provides that

        the parties have shared legal custody, and Mother has primary
        physical custody. During the school year, Father has partial
        physical custody every other weekend from 5:15 p.m. on
        Saturday until 7:30 p.m. [o]n the day before school resumes
        and dinner visits on Tuesday and Friday nights. During the
        summer, Father has partial physical custody every other
        weekend from 5:15 p.m. on Saturday until 10:00 a.m. on



* Retired Senior Judge assigned to the Superior Court
J-S88002-16


      Monday and dinner visits on Tuesday and Friday nights. Father
      has one week-long summer vacation with the [C]hildren. The
      parties alternate holidays on a year-to-year basis.

Trial Court Opinion, 7/29/15, at 2.

      The parties currently live three blocks from each other in the Easton

School District in Northampton County. Both Mother’s and Father’s parents

also live in the Easton area and have frequent interactions with the Children.

In 2014, Mother began dating S.K., a train conductor who lives in Sayre,

Pennsylvania.   Sayre is approximately 169 miles from Easton.      On May 1,

2015, Mother filed a notice of proposed relocation in which she sought to

move to Sayre with the Children.1     Father opposed the relocation request.

On June 15, 2015, a full evidentiary hearing on the merits of Mother’s

relocation request occurred before Judge Beltrami.

      All three Children have special needs. P.F. is non-verbal, autistic and

receives extensive therapy at least five days a week.      At the time of the

relevant hearings in this case, Mother intended to send P.F. to public school

in Easton if she did not move to Sayre. If Mother relocated to Sayre, P.F.

would be evaluated by Sayre Area School District for possible placement at

the Institute for Child Development (“the Institute”), a specialized school for

children with autism located approximately 30 minutes from Sayre. G.E.F.

and G.L.F. attend public school in Easton. There are approximately 28-30

1
    As part of the relocation request, Mother also sought changes in the
parties’ custody schedule. These changes, however, were premised on the
relocation request being granted. For simplicity, we will simply refer to the
filing as a relocation request.


                                      -2-
J-S88002-16


students in G.E.F. and G.L.F’s classes in Easton.      If Mother relocated to

Sayre, G.E.F. and G.L.F. would attend Sayre Area School District schools.

Their classes in Sayre would have approximately 10-14 students.

        After careful consideration, Judge Beltrami denied Mother’s relocation

request on July 29, 2015.      Mother did not appeal that denial.    Although

Mother was no longer dating S.K., on April 22, 2016 Mother filed a second

notice of proposed relocation in which she sought to relocate to Sayre with

the Children.2 Father once again opposed the relocation request. A hearing

on the relocation request was held on June 16, 2016. At that hearing, the

Honorable Jennifer R. Sletvold only permitted Mother to present testimony

regarding circumstances surrounding P.F.’s education.

        Three individuals testified at the June 16, 2016 hearing – Mother,

Father, and Linda Matey (“Matey”), an employee of the Institute.        Matey

testified regarding the programming available to P.F. at the Institute and

how that programming would benefit him.          After receiving post-hearing

submissions by the parties, Judge Sletvold denied Mother’s relocation

request on July 25, 2016. This timely appeal followed.3

        Mother presents three issues for our review:

2
    See supra, note 1.
3
   Mother filed a concise statement of errors complained of on appeal
(“concise statement”) contemporaneously with her notice of appeal. See
Pa.R.A.P. 1925(a)(2)(i), (b). On August 16, 2016, Judge Sletvold issued an
order which stated that the reasons for her decision were included in her
July 25, 2016 opinion. All of Mother’s issues raised on appeal were included
in her concise statement.


                                      -3-
J-S88002-16



        1. Whether [Judge Sletvold] erred in failing to hold a full
           evidentiary hearing on [M]other’s [relocation request and for]
           failing to permit Mother to produce complete evidence and
           testimony regarding the custody and relocation factors?

        2. Whether [Judge Sletvold] erred in holding that a petition for
           modification or relocation requires that there be a change of
           circumstances?

        3. Whether [Judge Sletvold]           erred   in    denying    [M]other’s
           [relocation request?]

Mother’s Brief at 4 (complete capitalization omitted).4

        In her first issue, Mother argues that Judge Sletvold erred in

preventing her from presenting evidence relating to all of the relocation and

custody factors. In essence, Mother challenges Judge Sletvold’s construction

of 23 Pa.C.S.A. § 5337(g)(1). As this requires us to interpret a statute, our

standard of review is de novo and our scope of review is plenary.                   See

Gilbert v. Synagro Cent., LLC, 131 A.3d 1, 11, n.15 (Pa. 2015). When an

interpreting a statute, we are guided by the Statutory Construction Act, 1

Pa.C.S.A. § 1501 et seq.           See Pennsylvania Pub. Util. Comm'n v.

Andrew Seder/The Times Leader, 139 A.3d 165, 172 (Pa. 2016) (citation

omitted).     “The object of all statutory interpretation is to ascertain and

effectuate the intention of the General Assembly while also construing each

statute to give effect to all of its provisions.”          Conestoga Bank v. Tioga

Investments II, 138 A.3d 652, 656–657 (Pa. Super. 2016).                      “The best

indication    of   this   intent   is   the   plain   language    of    the   statute.”

4
    We have re-numbered the issues for ease of disposition.


                                         -4-
J-S88002-16


Commonwealth v. Schley, 136 A.3d 511, 516 (Pa. Super. 2016) (citation

omitted).

      We agree that the trial court erred in limiting the testimony Mother

could present at the evidentiary hearing. “Except as set forth in paragraph

(3), [which was not invoked in this case,] the court shall hold an

expedited full hearing on the proposed relocation after a timely objection

has been filed and before the relocation occurs.” 23 Pa.C.S.A. § 5337(g)(1).

After the hearing,

      In determining whether to grant a proposed relocation, the court
      shall  consider   the   following   factors,  giving   weighted
      consideration to those factors which affect the safety of the
      child:

      (1) The nature, quality, extent of involvement and duration of
      the child’s relationship with the party proposing to relocate and
      with the nonrelocating party, siblings and other significant
      persons in the child’s life.

      (2) The age,    developmental stage, needs of the child and the
      likely impact   the relocation will have on the child’s physical,
      educational      and   emotional     development,  taking   into
      consideration   any special needs of the child.

      (3) The feasibility of preserving the relationship between the
      nonrelocating party and the child through suitable custody
      arrangements,     considering   the   logistics  and   financial
      circumstances of the parties.

      (4) The child's preference, taking into consideration the age and
      maturity of the child.

      (5) Whether there is an established pattern of conduct of either
      party to promote or thwart the relationship of the child and the
      other party.




                                     -5-
J-S88002-16


      (6) Whether the relocation will enhance the general quality of life
      for the party seeking the relocation, including, but not limited to,
      financial or emotional benefit or educational opportunity.

      (7) Whether the relocation will enhance the general quality of life
      for the child, including, but not limited to, financial or emotional
      benefit or educational opportunity.

      (8) The reasons and motivation of each party for seeking or
      opposing the relocation.

      (9) The present and past abuse committed by a party or
      member of the party's household and whether there is a
      continued risk of harm to the child or an abused party.

      (10) Any other factor affecting the best interest of the child.

23 Pa.C.S.A. § 5337(h).

      Judge Sletvold had the authority to take judicial notice of the previous

hearing before Judge Beltrami and to prevent repetitive testimony.           See

Pa.R.Evid. 201, 403.    The plain language of section 5337(g)(1), however,

curtails Judge Sletvold’s authority in this area. The statute requires that a

full hearing, not a limited hearing, be held upon the filing of a relocation

request. Therefore, a trial court is not permitted to limit testimony at the

hearing to those circumstances which have changed significantly since the

prior relocation request.   Instead, the moving party must be permitted to

present   any   testimony    and/or    evidence   related   to   any    changed

circumstance, however minor, since the previous hearing and any testimony

and/or evidence not presented at the previous hearing.

      Our interpretation of section 5337(g)(1) is consistent with this Court’s

child custody jurisprudence.    Specifically, this Court has held “that a trial


                                      -6-
J-S88002-16


court may not merely advert to prior, manifestly outdated findings of fact in

lieu of express and fully explained reconsideration of those factors in the

light of any changes in the parties’ circumstances that occurred after the

prior ruling and attendant explanation.”      M.E.V. v. F.P.W., 100 A.3d 670,

681 (Pa. Super. 2014).5        In M.E.V., the findings relied upon by the trial

court were made 17 months prior to the trial court’s ruling.           Instead of

focusing on the amount of time that had elapsed, however, this Court

focused upon various changes in circumstances since the previous custody

hearing and ruling thereon. See id. at 677 (“The simplest way to convey

the insufficiency of the trial court’s reliance upon seventeen-month-old

findings in lieu of reviewing the statutory factors anew is to examine, factor

by   factor,    those    material   considerations     that   undisputedly     have

changed[.]”).

      In this case, although the hearing before Judge Beltrami occurred

almost exactly one year prior to the hearing before Judge Sletvold, M.E.V.’s

rationale   still   applies.    Judge   Sletvold     acknowledged   that     certain

circumstances changed since the hearing before Judge Beltrami but declined

to allow testimony on all of those changed circumstances.              See N.T.,

6/16/16, at 13; Trial Court Opinion, 7/25/16, at 5.


5
  Although M.E.V. involved the section 5328(a) child custody factors, this
Court has treated a trial court’s obligations when considering the section
5328(a) child custody factors and the section 5337(h) relocation factors
similarly, i.e., the trial court is required to conduct a complete analysis under
both sections. See B.K.M. v. J.A.M., 50 A.3d 168, 175 (Pa. Super. 2012).


                                        -7-
J-S88002-16


      There are several changed circumstances unrelated to P.F.’s education

which impact the section 5337(h) factors upon which the trial court denied

Mother the opportunity to present evidence. As in M.E.V., we address each

of these in turn. Mother attempted to call Jessica Haklar to testify regarding

the first and second section 5337(h) factors, i.e., Father’s involvement in the

Children’s lives and G.E.F.’s and G.L.F.’s developmental needs.     See N.T.,

6/16/16, at 14.6    Mother intended to testify regarding the fifth section

5337(h) factor, i.e., her pattern of promoting the children’s relationships

with Father through extra visitation on holidays and on Friday evenings.

See id. at 15. Mother also wished to elicit testimony that Father attempted

to thwart her relationship with the Children prior to the hearing before Judge

Sletvold, i.e., he told them he would never see them again if they told Judge

Sletvold that they wanted to relocate to Sayre. See id. at 19.

      Mother attempted to testify regarding the sixth and seventh section

5337(h) factors.   Specifically, she wanted to testify that more affordable

programming was available for the Children in Sayre than in Easton.       See

id. at 20.   Furthermore, after the hearing before Judge Beltrami, Mother

purchased a house in Sayre while in her previous relocation request she

proposed renting in Sayre.    It is possible that such a change in proposed

6
  Mother’s counsel made a lengthy offer of proof prior to calling any
witnesses or introducing any evidence at the hearing before Judge Sletvold.
Our recitation of the factors discussed during this offer of proof does not
indicate that Mother proved these facts. Rather, they are merely illustrative
of what testimony a full hearing may have produced and how Judge
Sletvold may have evaluated such testimony under section 5337(h).


                                     -8-
J-S88002-16


living arrangements would impact Mother’s financial and emotional well-

being as well as impacting the Children’s emotional well-being. Mother also

sought to introduce evidence showing that she would be permitted to work

daylight hours instead of evenings in Sayre which may impact her emotional

well-being. See id. at 24. Mother attempted to testify regarding the tenth

section 5337(h) factor by noting that her parents, who helped her with

parental duties, were planning to move approximately 90 minutes south of

Easton. See id. at 10-11.

      In her Rule 1925(a) opinion, Judge Sletvold essentially states that

each one of these changes in circumstances from the hearing in front of

Judge Beltrami were minor.     See Trial Court Opinion, 7/25/16, at 5. This

may be correct; however, the combination of these minor changes in

circumstances may tip the scales whereby relocation to Sayre is in the

Children’s best interest.   The only way to determine this is through a full

evidentiary hearing, as provided in section 5337(g)(1), at which a judge

assesses the credibility of the witnesses and properly weighs the section

5337(h) factors, as they exist at that point in time, to determine if relocation

is appropriate. Then, if relocation is appropriate under section 5337(h), the

judge must weigh the custody factors to determine if a change in the parties’

custody arrangement is also in the Children’s best interest in light of the

relocation to Sayre.   Therefore, we will remand this case to the Court of

Common Pleas of Northampton County for a full evidentiary hearing on



                                     -9-
J-S88002-16


Mother’s relocation request.   As we are remanding for a new hearing on

Mother’s relocation request, we decline to address Mother’s second and third

issues on appeal.

     Order vacated. Case remanded. Jurisdiction relinquished.

     Ransom, J. joins this memorandum.

     Strassburger, J. files a dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/28/2016




                                   - 10 -